To His Excellency Charles C. Van Zandt, Governor of the State of Rhode Island and Providence Plantations:
We have received from your Excellency a communication requesting our opinion upon the following question, to wit:
"Under the provisions of chapter 633, as amended by chapter 640, of the Public Laws, must a personal property tax-payer comply with the requirements of section 2 of said chapter 633 as amended, in addition to the other requirements of law, to entitle him to vote?"
We understand your Excellency to mean by a personal property tax-payer, a person who is taxed upon personal or other property to the amount of one dollar and upwards, so that he will not be required to pay a registry tax to qualify him to vote. Understanding the question in this way, we have to say that we have carefully examined chapter 633, as amended by chapter 640, and that we cannot find, either in the second section or in any other section or part of chapter 633 as amended, any provision that personal property tax-payers shall comply with the requirements of the second section to entitle them to vote. It has been suggested that the twelfth section implies that personal property tax-payers are subject to the requirements of the second section. The twelfth section is as follows, to wit:
"The several town and ward clerks shall annually place upon the registry list the names of the several persons who have previously been upon the voting list, according to the provisions of this act, against whom a property tax, to the amount of one dollar or upwards shall have been assessed; and such persons need not register their names annually as is required of persons paying a registry tax."
The implication, if it exists anywhere in the section, is to be found in the concluding clause. In order the better to appreciate the force of that clause, we will consider the preceding part of the section. The preceding part directs the town and ward clerks to put, annually, upon the registry lists, the names of all persons against whom a property tax of one dollar has been assessed, *Page 585 
who have previously been upon the voting lists. The transfer will include all voters, listed on the voting lists, except real estate voters not taxed to the amount of one dollar, voters who are qualified by having performed military duty, and voters who are qualified by the payment of a registry tax. The transfer will include not only all voters who pay a tax upon personal property of one dollar or upwards, but also all voters who pay a tax on real estate of one dollar or upwards, even though, as owners of one hundred and thirty-four dollars worth of real estate, they are entitled to vote without being registered at all. The section concludes by providing that "such persons need not register their names annually as is required of persons paying a registry tax," and because it expressly provides that they need not register their names annually, it is supposed that it impliedly provides that they must register their names at least once, as is required of persons paying a registry tax. We apprehend this is giving greater positive effect to a negative provision than has ever before been given to such a provision. The clause includes real estate voters who are assessed to the amount of one dollar. It cannot have been intended to require them to register their names at least once, as is required of persons paying a registry tax, for under the Constitution they are entitled to vote without registering. The clause does not include voters who are qualified by the performance of military duty. If it was designed to have the broad positive effect which is claimed for it, why did it stop short of embracing this class of voters. We think there is a view which is more consonant with the apparent scope and purpose of the act. Every year there will probably be a greater or less number of voters on the voting lists, put there as registry voters, who, before the year is over, will be assessed for one dollar or upwards. These it will be the duty of the town and ward clerks to place upon the registry lists; and, inasmuch as they were, until so assessed, subject to the requirements of section 2, it is reasonable to suppose that the clause in question was added to make it plain to them beyond doubt that, having been so assessed, they will continue subject to its requirements no longer. Certainly this is more reasonable than it is to suppose that the General Assembly intended to introduce a great change in the law, regulating the right or franchise of voting, by a mere implication from a negative provision. *Page 586 
Our opinion then is, that "personal property tax-payers," using the words as above explained, are not subject to the requirements of section 2 of chapter 633, as amended by chapter 640, but that they are entitled to have their names put on the voting lists and to vote, if, being otherwise qualified, they are duly registered in compliance with the law which was in force before chapters 633 and 640 were enacted, this prior law being still in force as to them.
                                      THOMAS DURFEE, W.S. BURGES, E.R. POTTER, CHARLES MATTESON, JOHN H. STINESS.